******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    STATE OF CONNECTICUT v. TINESSE TILUS
                 (SC 19503)
Rogers, C. J., and Palmer, Eveleigh, McDonald, Espinosa and Robinson, Js.
      Argued November 14—officially released December 27, 2016

  Mark Rademacher, assistant public defender, with
whom, on the brief, was Janice N. Wolf, assistant public
defender, for the appellant (defendant).
  Emily D. Trudeau, assistant state’s attorney, with
whom, on the brief, were John C. Smriga, state’s attor-
ney, and Joseph J. Harry, senior assistant state’s attor-
ney, for the appellee (state).
                         Opinion

   PER CURIAM. Following a jury trial, the defendant,
Tinesse Tilus, was convicted of robbery in the first
degree in violation of General Statutes § 53a-134 (a) (2)
in connection with an incident in Bridgeport in 2011.
The trial court sentenced him to a term of twelve years
incarceration, execution suspended after eight years,
followed by four years of probation. The defendant
appealed from the judgment of the trial court to the
Appellate Court, claiming, among other things, that: (1)
the trial court failed to secure a valid waiver of his
constitutional right to conflict free representation; and
(2) the prosecutor violated the defendant’s right to a
fair trial by committing several improprieties in closing
and rebuttal arguments to the jury. The Appellate Court
affirmed the judgment of the trial court, holding that the
defendant’s waiver was valid and that the prosecutor’s
isolated improper statements did not deprive the defen-
dant of a fair trial in light of its consideration of the
factors set forth in State v. Williams, 204 Conn. 523,
540, 529 A.2d 653 (1987). State v. Tilus, 157 Conn. App.
453, 460, 489, 117 A.3d 920 (2015). We then granted the
defendant’s petition for certification to appeal, limited
to the following issues: (1) ‘‘Did the Appellate Court
properly determine that the trial court secured a valid
waiver of the defendant’s constitutional right to conflict
free representation?’’; and (2) ‘‘Did the Appellate Court
properly determine that the prosecutor did not violate
the defendant’s right to a fair trial in the prosecutor’s
closing argument?’’ State v. Tilus, 317 Conn. 915, 117
A.3d 854 (2015).
  After examining the entire record on appeal and con-
sidering the briefs and oral arguments of the parties,
we have determined that the appeal in this case should
be dismissed on the ground that certification was
improvidently granted.
  The appeal is dismissed.